EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July
27, 2015, is by and among ADOBE SYSTEMS INCORPORATED, a Delaware corporation
(the “Company”), the Lenders party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent and Swing Line Lender (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.
W I T N E S S E T H
WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, certain banks and financial institutions from time to time party
thereto (the “Lenders”) and the Administrative Agent are parties to that certain
Credit Agreement, dated as of March 2, 2012 (as amended, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement; and
WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
1.1    New Definitions. The following definitions are hereby added to Section
1.01 of the Credit Agreement in the appropriate alphabetical order:
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, the subject of any
Sanction.
“HMT” has the meaning specified in the definition of “Sanctions(s)”.
“LIBOR” has the meaning specified in clause (a) of the definition of
“Eurocurrency Rate”.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
1.2    Amendments to Certain Definitions. The following definitions set forth in
Section 1.01 of the Credit Agreement are hereby amended as follows:

1



--------------------------------------------------------------------------------



(a)    The definition of “Base Rate” is hereby amended by inserting the
following phrase at the end of the first sentence of such definition:
; and if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
(b)    The definition of “Committed Loan Notice” is hereby amended and restated
in its entirety to read as follows:
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.
(c)    Clause (a) of the definition of “Eurocurrency Rate” is hereby amended and
restated in its entirety to read as follows:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;
(d)    The definition of “Eurocurrency Rate” is hereby further amended by
inserting the following proviso at the end of such definition:
; provided that, notwithstanding any of the foregoing to the contrary, if the
Eurocurrency Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
(e)    Clause (a) of the definition of “Maturity Date” is hereby amended by
inserting the date “July 27, 2020” in place of the date presently set forth in
such clause.
(f)    The definition of “Responsible Officer” is hereby amended by inserting
the following phrase at the end of the first sentence of such definition:
and, solely for purposes of notices given pursuant to Article 2, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.

2



--------------------------------------------------------------------------------



(g)    The definition of “Swing Line Loan Notice” is hereby amended by inserting
the following phrase at the end of such definition:
or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approve
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.
1.3    New Sections. The following Sections are hereby added to the Credit
Agreement in the appropriate numerical order:
(a)    The following new Sections are added to the end of Article 5:
Section 5.20. Sanctions. No Loan Party, nor any of Subsidiary of any Loan Party,
nor, to the knowledge of any such Person, any director, officer, employee, agent
or affiliate thereof, is the subject of any Sanctions, nor is any Loan Party,
any such Subsidiary or (to the knowledge of such Person) any such director,
officer, employee, agent or affiliate located, organized or resident in a
Designated Jurisdiction.
Section 5.21. Anti-Corruption Laws. The Company and its Subsidiaries have
conducted their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
(b)    The following new Section 6.14 is added to the end of Article 6:
Section 6.14. Anti-Corruption Laws. Conduct its businesses in compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with
such laws.
(c)    The following new Sections 7.10 and 7.11 are added to the end of Article
7:
Section 7.10. Sanctions. No Loan Party shall use the proceeds of any Loan,
directly, or to the knowledge of such Loan Party, indirectly, or lend,
contribute or otherwise make available such proceeds to any Subsidiary or other
Person, to fund any activities of or business with any such Subsidiary or other
Person, that, at the time of such funding, is the subject of Sanctions or is
otherwise organized or resident in a Designated Jurisdiction.
Section 7.11. Anti-Corruption Laws. No Loan Party shall use the proceeds of any
Loan, directly, or to the knowledge of such Loan Party, indirectly, for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions.

3



--------------------------------------------------------------------------------



(d)    The following new Section 10.21 is hereby added to the end Article 10:
Section 10.21. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
1.4    Amendments to Certain Sections. The following Sections of the Credit
Agreement are hereby amended as follows:
(a)    The first sentence of clause (a) of Section 2.02 is hereby amended and
restated in its entirety to read as follows:
Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurocurrency Rate Committed Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice.
(b)    The first sentence of clause (b) of Section 2.05 is hereby amended and
restated in its entirety to read as follows:
Each Swing Line Borrowing shall be made upon the Company’s irrevocable notice to
the Swing Line Lender and the Administrative Agent, which may be given by (A)
telephone or (B) by a Swing line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swing line Lender and the
Administrative Agent of a Swing Line Loan Notice.
1.5    Reallocation of Commitments; Amendment to Schedule 2.01. Each of the
parties hereto severally and for itself agrees that on and as of the Amendment
Effective Date, each Lender’s Applicable Percentage of the Commitments and
portion of the Loans for the purposes of the Credit Agreement and each other
Loan Document will be as set forth opposite such Person’s name on Schedule 2.01
to the Credit Agreement, which is amended and restated in its entirety to read
as set forth on Exhibit A to this Amendment.

4



--------------------------------------------------------------------------------





ARTICLE II    
CONDITIONS TO EFFECTIVENESS
2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent) on or prior to July 27, 2015:
(h)    Executed Amendment. The Administrative Agent shall have received a copy
of this Amendment duly executed by the Company, each Lender and the
Administrative Agent.
(i)    Default. On and as of the date of to this Amendment, no Default or Event
of Default shall exist.
(j)    Fees and Expenses. The Administrative Agent shall have received from the
Company such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and Winstead PC shall have
received from the Company payment of all outstanding fees and expenses
previously incurred and all fees and expenses incurred in connection with this
Amendment.
(k)    Resolutions; Good Standings; etc. The Administrative Agent shall have
received from the Company such documents and certifications as the
Administrative Agent may reasonably require to evidence that (i) the
resolutions, incumbency certificates and other applicable certificates, in each
case, delivered on or about the Closing Date (March 2, 2012) (A) remain in full
force and effect on the Amendment Effective Date and (B) no proceedings have
been taken to amend, supplement, revoke or repeal any such resolutions or
certificates since the date of their adoption; and (ii) the Company is validly
existing, in good standing and qualified to engage in business under the laws of
Delaware and California.
(l)    Legal Opinion. The Administrative Agent shall have received an opinion or
opinions of counsel for the Company, dated the Amendment Effective Date and
addressed to the Administrative Agent and the Lenders which shall be in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(m)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.
ARTICLE III    
MISCELLANEOUS
3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.
3.2    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment Effective Date, the Company and the Administrative
Agent shall treat (and the Lenders

5



--------------------------------------------------------------------------------



hereby authorize the Administrative Agent to treat) the Obligations as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
3.3    Representations and Warranties. The Company represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by the Company. This
Amendment constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Company of this Amendment, except for those
which have been made or obtained and are in full force and effect and except for
any filing of this Amendment with the SEC.
(d)    The representations and warranties of (i) the Borrowers contained in
Article 5 and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
(x) that in either case (i) or (ii) are qualified by materiality shall be true
and correct on and as of the Amendment Effective Date, and (y) that are not
qualified by materiality, shall be true and correct in all material respects on
and as of the Amendment Effective Date; except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
(f)    Except as specifically provided in this Amendment, the Obligations are
not reduced or modified by this Amendment and are not subject to any offsets,
defenses or counterclaims.
3.4    Reaffirmation of Obligations, etc. The Company hereby ratifies the Credit
Agreement (including after giving effect to this Amendment) and acknowledges and
reaffirms (a) that it is bound by all terms of the Credit Agreement (including
after giving effect to this Amendment) applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
3.5    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.
3.6    Further Assurances. The Company agrees to promptly take such action, upon
the request of the Administrative Agent, as is necessary to carry out the intent
of this Amendment.

6



--------------------------------------------------------------------------------



3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.
3.9    No Actions, Claims, Etc. As of the date hereof, the Company hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.
3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial;
California Judicial Reference. The jurisdiction, service of process, waiver of
jury trial and California judicial reference provisions set forth in Sections
10.14, 10.15 and 10.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.








[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
COMPANY:
 
ADOBE SYSTEMS INCORPORATED,
 
 
a Delaware corporation 

 
 
 
 
 
By: /s/ Mark S. Garrett     
 
 
     Name: Mark. S. Garrett 

 
 
     Title: Executive Vice President, Chief Financial Officer
 
 
 
 
 
 
 
 
 
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., in its capacity as Administrative
 
 
Agent 

 
 
 
 
 
By: /s/ Robert Rittelmeyer     

 
 
     Name: Robert Rittelmeyer 

 
 
     Title: Vice President
 
 
 
 
 
 
 
 
 
LENDERS:
 
BANK OF AMERICA, N.A., in its capacity as a Lender,
 
 
including as Swing Line Lender 

 
 
 
 
 
By: /s/ My-Linh Yoshiike    
 
 
     Name: My-Linh Yoshiike 

 
 
     Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
in its capacity as a Lender
 
 
 
 
 
By: /s/ Peter Thauer     

 
 
     Name: Peter Thauer 

 
 
     Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION, in its capacity as a
 
 
Lender 

 
 
 
 
 
By: /s/ Matt S. Scullin     





[Signature Page to First Amendment to Credit Agreement]
 




--------------------------------------------------------------------------------



 
 
      Name: Matt S. Scullin
 
 
      Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
 
 
 capacity as a Lender 

 
 
 
 
 
By: /s/ Lacy Houstoun     

 
 
     Name: Lacy Houstoun 

 
 
     Title: Director
 
 
 
 
 
 
 
 
 
 
 
MIZUHO BANK, LTD., 

 
 
in its capacity as a Lender 

 
 
 
 
 
By: /s/ Bertram H. Tang     

 
 
     Name: Bertram H. Tang 

 
 
     Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION, 

 
 
in its capacity as a Lender 

 
 
 
 
 
By: /s/ Stephanie W Lee     

 
 
       Name: Stephanie W Lee 

 
 
       Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its capacity as a
 
 
Lender
 
 
 
 
 
By: /s/ Lillian Kim     
 
 
       Name: Lillian Kim 
 
 
       Title: Director
 
 
 
 
 
 
 
 
 
 
 
THE NORTHERN TRUST COMPANY, 

 
 
in its capacity as a Lender 





[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------



 
 
 
 
 
By: /s/ John Lascody     
 
 
       Name: John Lascody 

 
 
       Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY SENIOR FUNDING, INC., 

 
 
in its capacity as a Lender 

 
 
 
 
 
By: /s/ Michael King    
 
 
       Name: Michael King 
 
 
       Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY BANK, N.A., 

 
 
in its capacity as a Lender 

 
 
 
 
 
By: /s/ Michael King     

 
 
       Name: Michael King 

 
 
       Title: Authorized Signatory






[Signature Page to First Amendment to Credit Agreement]



--------------------------------------------------------------------------------




EXHIBIT A TO FIRST AMENDMENT




SCHEDULE 2.01


LENDER
FACILITY ALLOCATION
APPLICABLE PERCENTAGE
Bank of America, N.A.
$145,000,000.00
14.500000000%
JPMorgan Chase Bank, N.A.
$145,000,000.00
14.500000000%
U.S. Bank National Association
$145,000,000.00
14.500000000%
Wells Fargo Bank, National Association
$145,000,000.00
14.500000000%
Mizuho Bank, Ltd.
$101,250,000.00
10.125000000%
HSBC Bank USA, National Association
$101,250,000.00
10.125000000%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$72,500,000.00
7.250000000%
The Northern Trust Company
$72,500,000.00
7.250000000%
Morgan Stanley Senior Funding, Inc.
$64,000,000.00
6.400000000%
Morgan Stanley Bank, N.A.
$8,500,000.00
0.850000000%
TOTAL
$1,000,000,000.00
100.000000000%







